Macomber, J.
The action is to recover compensation due upon an alleged contract for work, labor, and services performed by the plaintiff in behalf of the defendant from the month of May, 1884, to the last of December, 1884, in and about the management of the properties and affairs of certain corporations and of their property in Kansas, and known as The Wyandotte Water Company and Armourdale Water Company, and in and about the sale of bonds, capital stock, etc., of those companies, and in and about acquiring for the defendant certain judgments and obtaining for the defendant certain coupons, etc. The answer puts in issue all the allegations of the complaint. The motion to compel the plaintiff to deliver a bill of particulars was not. made until J une, 1888, but the notice to him to furnish such bill was served as early as the month of March in that year. The granting of the order caused no delay in the trial of the cause in June, for it appears that it was not made until after the adjournment of the trial court for that month. Ho rights were waived by the defendant by omitting to make the motion for a bill of particulars during that period of time. The language of the Code (section 581) is of very comprehensive character. By it the court may in any case direct a bill of particulars'. Dwight v. Insurance Co., 84 N. Y. 502. The granting or withholding of the order rested in the sound discretion of the judge, and seems to have been properly exercised. The order should be affirmed, with $10 costs- and disbursements. All concur.